November 5, 1923. The opinion of the Court was delivered by
This is an action for damages arising from the alleged conversion of certain personal property. His Honor the presiding Judge directed a verdict in favor of the defendant R.H. Moore and the jury rendered a verdict in favor of the defendant J.H. Lyles. The plaintiff appealed upon exceptions which, together with the complaint and the answer of the defendant R.H. Moore, will be reported. The answer of the defendant J.H. Lyles is partially to the same effect.
Rule 5, Section 6, of this Court (90 S.E. vii) contains these provisions:
"Each exception must contain a concise statement of one proposition of law or fact which this Court is asked to review. * * * Each exception must contain within *Page 273 
itself a complete assignment of error, and a mere reference therein to any other exception then or previously taken, or request to charge, will not be considered. The exceptions should not be long or argumentative in form."
The exceptions numbered 1, 5, and 6 are in violation of this rule, and will not be considered.
The second exception is sustained for the reason that the testimony was susceptible of more than one infence.
The third exception is overruled, for the reason that his Honor the Circuit Judge could not have directed a verdict in favor of the plaintiff without invading the province of the jury.
The fourth exception cannot be sustained for the reason that it does not appear that objection was made to the sufficiency of the manner in which the bankruptcy of the defendants was pleaded until the verdict was rendered.
A new trial is ordered as to defendant R.H. Moore, and the appeal is dismissed as to defendant J.H. Lyles.